DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-2, 4-12 and 14-22 are allowed.

The following is an examiner’s statement of reasons for allowance: 
The prior cited art fails to disclose in the context of the claimed invention: 
“ execute a simulation of a client device; execute an application in the simulation of the client device up to a cue point, wherein executing the application includes providing a simulated interaction at a first region after a first length of time to the application to cause the application to reach the cue point, the simulated interaction trained by a process comprising at least: identifying a plurality of sessions executed on a respective plurality of second client devices; capturing one or more images from a subset of the plurality of second client devices that satisfy an execution duration threshold; identifying, using image classification, one or more actionable objects from the one or more images; receiving a plurality of interactions with the one or more actionable objects from the subset of the plurality of second client devices, each of the plurality of interactions associated with a region and a length of time that identifies a duration from a start of the respective session to a time of the respective interaction; and identifying, based on respective interaction regions at which each of the plurality of interactions occurred, as the first region, an interaction region that is most commonly 
Perry et al. U.S. Patent Application Publication 2017/0087464 discloses preloading games for instant video demos for client devices. 
BS et al. U.S. Patent Application Publication 2015/0278076- discloses extracting user interactions from video sessions. 
The prior cited art singly or in combination does not teach the totality of the independent claims when read in light of the specification.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Relevant prior art:
Achin et al. U.S. Patent Application Publication 2018/0060738- disclose using a machine learning to make predictions based on a training data set.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH M COUSINS whose telephone number is (571)270-7746.  The examiner can normally be reached on 9:00am -5:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tonia Dollinger can be reached on (571) 272-4170.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JMC/Examiner, Art Unit 2459              /TONIA L DOLLINGER/Supervisory Patent Examiner, Art Unit 2459